Case 1:19-cr-00807-LAP Document 127 Filed 09/09/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintift ORDER TO THE MARSHAL
~“against- 19 Cr. 807 (LAP)
JAMIE ROSARIO, JR.,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

WHEREAS, Jamie Rosario, Jr. (Reg. No. 87342-054) is a pretrial detainee
in the custody of the U.S. Marshal Service; and

WHEREAS Mr. Rosario’s counsel has pointed to serious medical and
dietary needs that may be better handled in a smaller institution;

IT IS HEREBY ORDERED that, to the extent consistent with public safety
and good institutional order, the United States Marshal for the Southern District of

New York is directed to move Mr. Rosario to Putnam County Correctional Facility

Loretta A. Preska
Senior United States District Judge

Dated: September 9, 2021
New York, New York

 

 
